DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-20. Claims 1-2, 6, 9, 11, and 13-14 were amended and claims 16-20 were added in the response filed 8/2/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/23/2021 and 9/29/2021 were filed after the mailing date of the non-final office action on 5/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claim 2 recites “wherein the slope angle in successive battery rows alternatively has only a positive or a negative value”. However claim 1, from which claim 2 depends, recites “wherein at least some batteries in a same battery row have positive slope angles and at least some batteries in the same battery row has negative slope angles”. Because claim 1 has the same row having batteries having positive slope angles and batteries having negative slope angles, whereas claim 2 requires that rows have either only positive values or only negative values, claim 2 fails to include all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel et al. (US 2015/0266387) in view of Kaese et al. (DE 10 2015214185, see English machine translation).
Regarding claim 1, Garfinkel discloses a traction battery assembly including a plurality of stacked cells and a pair of thermal plates arranged to sandwich the array therebetween (abstract). The traction battery assembly 50 includes a first thermal plate 64 and a second thermal plate 90 (see Figs 3-4), which read on the claimed two cover plates. A plurality of (see Fig 4). The thermal plates have fins 74 and 110 which are tapered ([0028]) such that the batteries alternately slope forward and back (that is, have a positive or negative slope angle relative to the plates 72,90) (see Fig 4 wherein the leftmost cell slopes to the right, and the adjacent cell lopes to the left). Thus, each battery in the battery are each aligned at a slope angle relative to the cover plates and wherein at least some batteries in a same battery row have positive slope angles and at least some batteries in the same battery row have negative slope angles. 
As seen in Figure 4, fins 74 of first thermal plate 64 and fins 100 of second thermal plate 90 extend outward from the respective thermal plate and contact the battery on opposite sides. Because the fins 74 and 100 contact the battery cells on opposite ends and the ends extend in a lengthwise direction, this type of contact reads on the claim language of “batteries, which are held, at opposing longitudinal ends thereof, between the cover plates by the battery holders”.
While Garfinkel discloses a plurality of batteries in a row (see Fig 4), Garfinkel does not explicitly disclose battery rows (i.e. more than one battery row).
Kaese teaches a battery module for a motor vehicle ([0001]). A battery module 10 connects battery cells 14 which are inclined in the x direction with an angle α ([0051], see Fig 1). The angle α can have a value between 30° and 90°, and in particular 45° ([0051]). In an embodiment, a module arrangement 68 with three battery modules 10 arranged next to each other (thus, a battery rows) ([0092]). A frame 90 is coupled to the cover unit 54 and surrounds several battery modules ([0092], Fig 19).

In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery rows of additional arrays within the same two thermal plates of Garfinkel in order to use the thermal conductivity properties of said plates. Therefore, the combination meets the limitations of wherein the batteries are arranged in battery rows that are arranged next to each other and extend along the cover plates.
With regards to the limitation of “the batteries in the battery rows are each aligned…to absorb and transmit loads”, it is noted that because the batteries of Garfinkel are between the fins and the thermal plates, any load that is applied to either thermal plate will be transmitted through the fin to the batteries; and therefore the batteries absorb and transmit loads.
Regarding claim 2, modified Garfinkel discloses all of the claim limitations as set forth above. Because the combination results in duplicate battery rows, the successive battery rows have alternating battery cells with only a positive value followed by only a negative value for slope angle, thus reading on the claim limitation of the “slope angle in successive battery rows alternately has only a positive value or a negative value”.
Regarding claim 3, modified Garfinkel discloses all of the claim limitations as set forth above. As the batteries of Garfinkel are at an angle (include batteries with positive slopes and 
Regarding claim 4, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel teaches that the tapering of the fins is substantially linear ([0028]) and provides an example wherein the minor surface 88 has a width of 1.0 mm at the proximal end 78 and a width of 0.4 mm at the distal end 82 ([0028]), thus suggesting an embodiment with standardization of the fin dimensions, which leads to some of the batteries being angled at the same slope, and thus meets the limitations of wherein at least some of the batteries in each battery row have an identical slope angle.
Regarding claim 5, modified Garfinkel discloses all of the claim limitations as set forth above. While Garfinkel discloses the fins are tapered and thus has a battery at a slope angle, modified Garfinkel does not explicitly disclose wherein a magnitude of the slope angle is 45° 
However, Kaese teaches angle α for a battery slope can have a between 30° and 90°, and in particular 45° ([0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the taper of fins of Garfinkel such that the batteries therebetween are at a slope angle of 45° because Kaese suggests that angle in particular for battery slopes in a battery module.
Regarding claim 6, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel modified by Kaese has a plurality of battery rows (see Kaese at Fig 19), and in Figure 19 there are at least three battery rows. The row in the middle can be considered an intermediate battery row. While all the batteries have a non-zero slope angle in the x-direction (see Fig 9 or 19), the batteries do not have a slope angle in the y-direction as seen in Figs 8-9. Thus, all the battery cells, including the battery cells in the intermediate battery rows, are aligned at a slope angle of 90° relative to the cover plates in the y-direction.
Regarding claim 7, modified Garfinkel discloses all of the claim limitations as set forth above. While Garfinkel teaches bracketry 55 with end plates (which connect the thermal plates together) ([0023], see Figs 2-3), Garfinkel does not explicitly disclose shear walls, which connect the cover plates to each other, wherein two battery rows in each case are separated by one shear wall, wherein the shear walls are each at least one of a thermal distributor and a safety wall.
Kaese additionally discloses side walls 32 and 34 (analogous: shear walls) on the sides of each module, and teaches the cells are cooled by the first 32 and second side walls 34 ([0066]), thus are considered at least a thermal distributor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the side walls of the battery module of Kaese with the battery module of Garfinkel for the purpose of securing the cells and the cover plates together.
Regarding claim 8, modified Garfinkel discloses all of the claim limitations as set forth above. As illustrated in Figure 4, the battery cells are mounted on both sides of the battery holders.
Regarding claim 10, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel teaches the housing 72 and thermal plate 66 can either heat or cool the cells 54 ([0025]), thus the thermal plates (cover plate) is a cooling plate.
claim 11, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel teaches the housing includes internal conduits (reads on the claimed channel) for circulating a fluid medium through the thermal plate ([0025]).
Regarding claim 16, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel teaches the battery cells may be prismatic ([0023]), and therefore the battery holders have to be configured to receive prismatic cells.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel et al. (US 2015/0266387) in view of Kaese et al. (DE 10 2015214185, see English machine translation), as applied to claim 1 above, and further in view of Houchin-Miller et al. (US 2010/0047682, herein referred to as Houchin).
Regarding claim 9, modified Garfinkel discloses all of the claim limitations as set forth above. While Garfinkel teaches the battery cells may be prismatic and held between fins ([0023], Fig 4), modified Garfinkel does not explicitly disclose wherein the batteries are cylindrical and the battery holders are configured to receive cylindrical batteries.
Houchin discloses a battery module including a plurality of cells arranged in a battery pack (abstract). The battery pack includes a first tray configured to receive a first row of cells and a second row of cells (abstract). Houchin teaches the trays are at least partially thermally conductive and thus moderate the temperature of the cells with the temperature of other cells ([0068]). The trays are analogous to the fins of Garfinkel. Houchin teaches cells are generally cylindrical in shape, but may have other forms, including prismatic ([0059]). That is, Houchin 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the fin surface of Garfinkel which receive a prismatic battery, to a fin surface shape which receives a cylindrical battery, as taught by Houchin, because such a change is merely a change in shape, which is within the level of ordinary skill. In addition, because Houchin teaches that the trays are thermally conductive, the teachings of Houchin are applicable to the thermally conductive fins of Garfinkel.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel et al. (US 2015/0266387) in view of Kaese et al. (DE 10 2015214185, see English machine translation), as applied to claim 1 above, and further in view of Ma et al. (CN 106240798, see machine translation).
Regarding claims 12-13, modified Garfinkel discloses all of the claim limitations as set forth above. While Garfinkel teaches a battery arrangement that is used in a vehicle ([0001]), Garfinkel does not explicitly disclose wherein the battery arrangement is a load-bearing structural component for an aircraft or space craft, or (claim 13) wherein the battery arrangement is at least one of the group consisting of a side wall, floor panel, ceiling panel, skin area, wing spar, wing rib and wing covering.
Ma teaches that battery packs can be distributed in the main beam of a wing of an aircraft and can be positioned within the wing spar ([0010], see Figs 2-3).
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel et al. (US 2015/0266387) in view of Kaese et al. (DE 10 2015214185, see English machine translation) and Ma et al. (CN 106240798, see machine translation).
Regarding claims 14-15, Garfinkel discloses a traction battery assembly including a plurality of stacked cells and a pair of thermal plates arranged to sandwich the array therebetween (abstract). The traction battery assembly 50 includes a first thermal plate 64 and a second thermal plate 90 (see Figs 3-4), which read on the claimed two cover plates. A plurality of batteries 54 are held in between the first and second thermal plates (see Fig 4). The thermal plates have fins 74 and 110 which are tapered ([0028]) such that the batteries alternately slope forward and back (that is, have a positive or negative slope angle relative to the plates 72,90) (see Fig 4 wherein the leftmost cell slopes to the right, and the adjacent cell lopes to the left). Thus, each battery in the battery are each aligned at a slope angle relative to the cover plates and wherein at least some batteries in a same battery row have positive slope angles and at least some batteries in the same battery row have negative slope angles. 
As seen in Figure 4, fins 74 of first thermal plate 64 and fins 100 of second thermal plate 90 extend outward from the respective thermal plate and contact the battery on opposite sides. Because the fins 74 and 100 contact the battery cells on opposite ends and the ends 
While Garfinkel discloses a plurality of batteries in a row (see Fig 4), Garfinkel does not explicitly disclose battery rows (i.e. more than one battery row).
Kaese teaches a battery module for a motor vehicle ([0001]). A battery module 10 connects battery cells 14 which are inclined in the x direction with an angle α ([0051], see Fig 1). The angle α can have a value between 30° and 90°, and in particular 45° ([0051]). In an embodiment, a module arrangement 68 with three battery modules 10 arranged next to each other (thus, a battery rows) ([0092]). A frame 90 is coupled to the cover unit 54 and surrounds several battery modules ([0092], Fig 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional (duplicate) battery arrays, thus providing additional batteries, of Garfinkel, as suggested by Kaese, for the purpose of increasing the power and energy capacity supplied by the batteries.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery rows of additional arrays within the same two thermal plates of Garfinkel in order to use the thermal conductivity properties of said plates. Therefore, the combination meets the limitations of wherein the batteries are arranged in battery rows that are arranged next to each other and extend along the cover plates.
to absorb and transmit loads”, it is noted that because the batteries of Garfinkel are between the fins and the thermal plates, any load that is applied to either thermal plate will be transmitted through the fin to the batteries; and therefore the batteries absorb and transmit loads.
While Garfinkel teaches a battery arrangement that is used in a vehicle ([0001]), Garfinkel does not explicitly disclose wherein the battery arrangement is a load-bearing structural component for an aircraft or space craft, or (claim 15) wherein the battery arrangement forms a load-bearing structural constituent of the aircraft or spacecraft.
Ma teaches that battery packs can be distributed in the main beam of a wing of an aircraft and can be positioned within the wing spar ([0010], see Figs 2-3).
Because Garfinkel teaches that the battery module can be used in vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery module in an aircraft (a type of vehicle) including in the wing spar as seen in Ma for the purpose of providing power to other types of vehicles.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkman (US 2016/0056430) in view of Kaese et al. (DE 10 2015214185, see English machine translation).
Regarding claim 17, Burkman discloses a traction battery assembly including first 142 and second 144 arrays spaced apart and each having a plurality of battery cells 150 (abstract). The battery cells in the first cell array 142 are tilted one way (has a positive slope angle) and the battery cells in the second cell array 144 are tiled the opposite way (has a negative slope angle) ([0039]-[0040], see Fig 4); therefore, a first battery row where a subset of batteries arranged ([0039]-[0040]). 
While Burkman discloses a frame 148 that retains, supports, and orient the cells and has endplates 165 and side plates 166 ([0040]-[0041], Figs 4 and 7A), Burkman does not explicitly disclose wherein the frame includes two cover plates having battery holders, and wherein the first and second battery rows are adjacent to each other and both contact the cover plates.
Kaese teaches a battery module 10 for a motor vehicle ([0001]). A battery module 10 connects battery cells 14 which are inclined at an angle ([0051], see Fig 1). The batteries rest on support device 16 having a receiving profile 18 (battery holders) ([0054], Fig 3). The batteries are covered by cover unit 54 ([0088]), which has a channel 86 that contacts the upper portion of the cells for thermal management ([0049], Fig 18). A frame 90 is coupled to the cover unit 54 and surrounds several battery modules ([0092], Fig 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the support units, cover units, and frame which connects to the cover units of Kaese with the frame of Burkman for the purpose of supporting the cells at the correct angle, and providing thermal management. Because Burkman teaches the arrays as in the same frame, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a single support device on the bottom and single cover unit for the frame to support and cover both arrays.
to absorb and transmit loads”, it is noted that because the batteries of Burkman are between the support device, cover unit, and frame, any load that is applied to the support device, cover unit, and frame will be transmitted through the batteries; and therefore the batteries absorb and transmit loads.
Regarding claim 18, modified Burkman discloses all of the claim limitations as set forth above. Because Burkman teaches the first cell array 142 as tilted one way, and the second cell array 144 tilted the opposite way, Burkman meets the limitations wherein the slope angle for adjacent battery rows alternates between a positive slope value and a negative slope angle.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkman (US 2016/0056430) in view of Kaese et al. (DE 10 2015214185, see English machine translation), as applied to claim 17 above, and further in view of Ma et al. (CN 106240798, see machine translation).
Regarding claims 19-20, modified Burkman discloses all of the claim limitations as set forth above. While Burkman teaches a battery arrangement that is used in a vehicle ([0002]), modified Burkman does not explicitly disclose wherein the battery arrangement is a load-bearing structural component for an aircraft or space craft, or (claim 20) an aircraft or space craft having at least one battery arrangement according to claim 17.
Ma teaches that battery packs can be distributed in the main beam of a wing of an aircraft and can be positioned within the wing spar ([0010], see Figs 2-3).
.

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.
Applicant argues none of the references (Garfinkel and Kaese) disclose the amended limitations of claim 1 and 14, namely “a plurality of batteries, which are held, at opposing longitudinal ends thereof”.
This is not considered persuasive. As seen in Figure 4, fins 74 of first thermal plate 64 and fins 100 of second thermal plate 90 extend outward from the respective thermal plate and contact the battery on opposite sides. Because the fins 74 and 100 contact the battery cells on opposite ends and the ends extend in a lengthwise direction, this type of contact reads on the claim language of “batteries, which are held, at opposing longitudinal ends thereof, between the cover plates by the battery holders”.

Applicant argues that claims 1 and 14 are currently amended to recite that “the batteries are arranged in battery rows that are arranged next to each other and extend long the cover plates”. Applicant notes that even in the embodiment of Kaese on which the Examiner relies, the battery modules are shown being electrically connected in parallel, and furthermore, 
This is not considered persuasive. Garfinkel already discloses cover plates (thermal plates 64 and 90) that are disposed on both sides of the array of battery cells.  That is, Garfinkel teaches a row of batteries between a set of cover plates. Garfinkel merely lacks additional rows of batteries between the cover plates (thermal plates).
Kaese teaches the batteries rest on support device 16 having a receiving profile 18 (battery holders) ([0054], Fig 3). The batteries are covered by cover unit 54 ([0088]), which has a channel 86 that contacts the upper portion of the cells for thermal management ([0049], Fig 18). A frame 90 is coupled to the cover unit 54 and surrounds several battery modules ([0092], Fig 19).
Because the frame surrounds several battery modules, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery rows of additional battery arrays within the same two thermal plates of Garfinkel in order to use the plate’s thermal conductivity properties. Therefore, the combination meets the limitations of wherein the batteries are arranged in battery rows that are arranged next to each other and extend along the cover plates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                   

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725